DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on December 10, 2021. Claims 1-6 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Response to Arguments
6.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection set forth in the previous Office Action.
7.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sameer Gokhale (Reg. No. 62,618) on 14 January 2022.
The application has been amended as follows:

Listing of Claims:

Claim 2 (Cancelled)	

Claim 3 (Cancelled)	

Claim 4 (Cancelled)	


a step in which a key generation apparatus
(i) uses a predetermined setup function in Certificate-less Encryption to generate public parameters Params and a master secret key, and
(ii) uses the master secret key and information for identifying an (n+1)-th user terminal to generate a partial secret key for the (n+1)-th user terminal with a predetermined partial-secret-key generation function in Certificate-less Encryption, the partial-secret-key generation function being determined by the public parameters Params, and sends the partial secret key to the (n+1)-th user terminal;
a step in which the (n+1)-th user terminal
(iii) uses the information for identifying the (n+1)-th user terminal to generate secret information for the (n+1)-th user terminal with a predetermined secret-information generation function in Certificate-less Encryption, the secret-information generation function being determined by the public parameters Params, 
(iv) uses the partial secret key for the (n+1)-th user terminal and the secret information for the (n+1)-th user terminal to generate a complete secret key for the (n+1)-th user terminal with a predetermined complete-secret-key generation function in Certificate-less Encryption, the complete-secret-key generation function being determined by the public parameters Params, and
(v) uses the secret information for the (n+1)-th user terminal to generate a public key for the (n+1)-th user terminal with a predetermined public-key 
a step in which a representative user terminal uses a public key for the (n+1)-th user terminal and information for identifying the (n+1)-th user terminal in Certificate-less Encryption to encrypt key information with a predetermined encryption function in Certificate-less Encryption to obtain ciphertext and sends the obtained ciphertext to a server apparatus;
a step in which the server apparatus sends the ciphertext to the (n+1)-th user terminal when the (n+1)-th user terminal is added to a session of a predetermined service; and
a step in which the (n+1)-th user terminal uses a complete secret key for the (n+1)-th user terminal in Certificate-less Encryption to decrypt the ciphertext with a predetermined decryption function in Certificate-less Encryption to obtain the key information,
wherein the key information is a session key,
the key distribution method does not require computation between user terminals that have already joined a session and the server apparatus at that time in a join phase in which the key information is distributed to the (n+1)-th user terminal to be newly added.

Claim 6 (Cancelled)	

Allowable Subject Matter


10.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “the key distribution system does not require computation between user terminals that have already joined a session and the server apparatus at that time in a join phase in which the key information is distributed to the (n+1)-th user terminal to be newly added.”

12.    The closest prior arts made of record are:
i)	Sundaram et al. (U.S. Pub. No. 2011/0055567 cited in the IDS field on 11/19/2020 and hereinafter referred to as Sundaram) which discloses MB encrypting a key component using a public key of device A and sending the encrypted message to function element (see paragraphs [0011], [0045]-[0058], [0114], [0231] and Fig. 4A of Sundaram).
ii)	Zhang et al. (“Certificateless Public-Key Signature: Security Model and Efficient Construction” cited in the previous Office Action and hereinafter referred to as Zhang) which discloses an algorithm to generate a public key using the secret value and params (see section 2 of Zhang).

While the prior art was found to generally disclose certificateless encryption and key distribution, the prior art was not found to disclose the cited limitations in combination with the other limitations. Therefore, claim 1 is considered to recite 

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stojanovski et al. (U.S. Pub. No. 2016/0269185) – cited for teaching certificate-less encryption for use in peer communication – claims 1-2 
Nakaide et al. (U.S. Pub. No. 2021/0409212) – cited for teaching key distribution in a joining phase – claims 1 and 4 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438